Citation Nr: 0519479	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  97-29 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than January 25, 
1994, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 12, 
1995, for the grant of a 100 percent disability rating for 
PTSD.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's 
claims for earlier effective dates for the grant of service 
connection for PTSD and the grant of a 100 percent disability 
rating for this disorder.  The veteran filed a timely appeal 
to these adverse determinations.  The veteran's claims file 
was subsequently transferred to the Winston-Salem, North 
Carolina RO in September 1998 at the veteran's request.

In December 2000, the Board remanded the case to the Winston-
Salem RO in order to clarify the veteran's hearing request.  
By a signed statement dated in November 2001, the veteran 
indicated that he wished to withdraw his request for a 
personal hearing.  While on remand, the veteran's claims file 
was transferred back to the Little Rock RO.  That RO then 
transferred the veteran's claims file to the Louisville RO in 
October 2001, as the record indicated that the veteran 
resided in Kentucky.  The case was then returned to the Board 
by the RO.

In June 2002, the Board again remanded the veteran's claims 
to the RO.  At that time, the Board noted that the veteran 
had filed a notice of disagreement (NOD) to the RO's October 
1995 denial of his motion to reverse an April 1980 rating 
decision on the basis of clear and unmistakable error (CUE).  
However, a statement of the case (SOC) had not yet been 
issued as to that issue.  Therefore, the Board took 
jurisdiction over this issue for the limited purpose of 
remanding the motion to the RO for the issuance of an SOC, 
pursuant to the holding of Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  The Board further determined that since 
the remaining effective date claims could be affected by the 
outcome of the CUE motion, they were not yet ripe for Board 
adjudication.

Therefore, in February 2003, the RO issued an SOC on the 
issue of CUE in the RO's April 1980 rating decision.  
However, the record does not reflect that the veteran has 
submitted a timely appeal on this issue.  In any case, this 
issue has not been certified to the Board for appellate 
review.  As such, the Board does not presently have 
jurisdiction over this issue, and will not address it in this 
decision. 

The Board remanded the case again in February 2004 with 
instructions that the RO comply with the notice and duty-to-
assist provisions of 38 U.S.C.A. § 5103(a) and (b).  That 
compliance has been accomplished, and the case is once again 
before the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed April 1980 rating decision denied service 
connection for a nervous disorder (impulse control disorder - 
explosive personality disorder).

3.  On January 25, 1994, the RO received the veteran's claim 
for service connection for PTSD. 

4.  A July 1994 rating decision granted service connection 
for PTSD, effective January 25, 1994.

5.  From April 1980 until January 25, 1994, neither a formal 
nor an informal communication in writing was received from 
the veteran requesting that his claim for service connection 
for a nervous disorder be reopened or indicating an intent to 
file a new claim for service connection for PTSD.

6.  An unappealed September 1994 rating decision granted an 
increased rating to 50 percent for PTSD and assigned a 
temporary total rating under 38 C.F.R. § 4.29 from March 22, 
1994, until June 30, 1994.

7.  On October 12, 1995, the RO received a psychological 
evaluation report indicating that the veteran was unable to 
secure of maintain gainful employment because of his PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 25, 
1994, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2004).

2.  The criteria for an effective date prior to October 12, 
1995, for the grant of a 100 percent disability rating for 
PTSD have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to an effective date 
earlier than January 25, 1994, for the grant of service 
connection for PTSD, as well as an effective date earlier 
than October 12, 1995, for the grant of a 100 percent 
disability rating for PTSD.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions 
issued in July 1994, September 1994, May 1997, and August 
1997; statements of the case (SOCs) issued in January 1995 
and September 1997; a supplemental statement of the case 
(SSOC) issued in April 2005; and a letter by the Appeals 
Management Center (AMC) dated in February 2004.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC issued in 1997 and the SSOC notified the veteran of 
the relevant law and regulations pertaining to his claims.  
The AMC's February 2004 letter provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A.     § 5102, providing notice 
to claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board thus finds 
that VA complied with its revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial RO adjudication of his claims, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C.  § 5103(a) and 38 C.F.R.  § 
3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement has been met.  There does not appear to be any 
outstanding medical records that are relevant to this appeal 
which could be construed as an informal claim concerning the 
veteran's PTSD, as the RO obtained all relevant medical 
records identified by the veteran and his representative.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Entitlement to an Effective Date 
Earlier than January 25, 1994, for the 
Grant of Service Connection for PTSD

The RO granted service connection for PTSD and assigned an 
effective date of January 25, 1994.  The veteran claims that 
he is entitled to an effective date earlier than January 25, 
1994, for that award.  For the reasons set forth below, the 
Board disagrees and finds that the preponderance of the 
evidence is against the veteran's claim. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 
38 C.F.R. § 3.105 (2004).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.  Once a formal claim for compensation has been 
allowed, receipt of one of the following will be accepted as 
an informal claim for increased benefits:

(1)  Report of examination or hospitalization by VA or 
uniformed services.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim, only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission;

(2)  Evidence from a private physician or layman.  The date 
of receipt of such evidence will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits;

(3)  State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. § 
3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution. Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.

38 C.F.R. § 3.157.

The essential facts in this case are not in dispute.  The 
veteran first filed a claim for service connection for a 
nervous disorder in February 1980.  The RO denied the 
veteran's claim in an April 1980 rating decision on the basis 
that the veteran was not treated for a nervous condition in 
service and that a VA hospital admission report dated from 
January to February 1980 showed that the veteran was treated 
for an impulse control disorder -explosive personality 
disorder.  The RO found that this was a constitutional or 
developmental abnormality and, therefore, was not a 
disability for VA purposes.  The veteran was notified of that 
decision in a letter dated April 1980.  Since the veteran did 
not appeal that decision within one year of being notified, 
it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

On January 25, 1994, the RO received the veteran's VA Form 
526 (Veteran's Application for Compensation or Pension), 
wherein he requested service connection for PTSD.  This claim 
ultimately resulted in the grant of benefits.  In a July 1994 
decision, the RO considered newly submitted medical evidence 
showing that the veteran had been diagnosed with PTSD as a 
result of his combat experiences in Vietnam.  Based on this 
newly submitted evidence, the RO granted the veteran's claim 
of entitlement to service connection for PTSD, effective 
January 25, 1994, the date of claim.  In July 1994, the 
veteran filed a notice of disagreement concerning the 
effective date.  

The Board finds that, under 38 U.S.C.A. § 5110(a), the 
effective date can be no earlier than January 25, 1994, the 
date the veteran first filed his claim for service connection 
for PTSD which resulted in the grant of benefits.  The April 
1980 rating decision that denied service connection for a 
nervous disorder (impulse control disorder - explosive 
personality disorder) is final.  The veteran filed a claim 
for service connection for PTSD on January 25, 1994, which 
was subsequently granted in July 1994.  Thus, the veteran is 
only entitled to an effective date of January 25, 1994, the 
date the RO received his claim, regardless of whether the 
January 25, 1994 claim was construed as a request to reopen a 
previously denied claim as the RO did, or an entirely new 
claim since service connection for PTSD had not specifically 
been denied in the prior rating decision.  The Board has 
thoroughly reviewed the record but finds no document between 
the time the veteran was notified of the April 1980 decision 
and January 25, 1994, the date the RO received his claim.   

The veteran argues that the effective date should go back to 
when he initially filed his claim for VA benefits for a 
nervous condition in February 1980.  This type of argument 
has been considered and rejected by the Court in previous 
cases.  The Court held that the rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  The Court held that the term "new claim," 
as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim 
to reopen a previously and finally denied claim.  See Sears 
v. Principi, 16 Vet. App. 244, (2002); see also Livesay 15 
Vet. App. at 172 (holding that the plain meaning of § 5110 to 
be that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  Further, to the extent that the veteran's January 
1994 claim for service connection for PTSD is more properly 
considered a new claim, as noted above, for an original grant 
of service connection, the effective date is either the date 
of claim or date entitlement arose, whichever is later.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (where a 
prior claim for service connection has been denied, and a 
current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required); but see Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory 
does not constitute a new claim).  Accordingly, the veteran 
is not entitled to an effective date back to February 1980, 
the date he initially filed a claim for service connection 
for a nervous disorder.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than January 25, 1994, for the grant of service 
connection for PTSD.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Hence, the appeal is denied.

III.  Entitlement to an Effective Date Earlier 
than October 12, 1995, for the Grant of a 100 
Percent Disability Rating for PTSD

In May 1997, the RO granted a 100 percent disability rating 
for the veteran's PTSD, effective from October 12, 1995.  The 
veteran now claims that he is entitled to an effective date 
earlier than October 12, 1995, for that award.  For the 
reasons set forth below, the Board disagrees and finds that 
the preponderance of the evidence is against the veteran's 
claim.

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R.            § 3.400(o)(1).  An exception to this rule 
applies under circumstances where evidence demonstrates that 
a factually ascertainable increase in disability occurred 
during the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that situation, the law 
provides that the effective date shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if the application is received 
within one year from such date.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), Court 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ." Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).

In this case, a July 1994 rating decision granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective from January 25, 1994.  In a May 1994 
letter, the veteran's representative indicated that the 
veteran was seeking an increased disability rating for his 
PTSD.  In June 1994, the veteran also filed a claim pursuant 
to 38 C.F.R. § 4.29 seeking a temporary total disability 
rating for PTSD due to hospital treatment in excess of 21 
days.  

In April 1995, the RO received the veteran's VA Form 21-526 
(Veteran's Application for Compensation or Pension).  
However, this document can not serve as a claim for increased 
compensation benefits for PTSD because it only lists issues 
involving service connection for hearing loss as well as a 
claim of CUE concerning a 1980 rating decision. 

The RO also received two pieces of correspondence from the 
veteran's then representative in April 1994, neither of which 
indicates a request for increased compensation benefits for 
PTSD.  In addition, a September 1995 VA medical examination 
was submitted in connection with the veteran's claim for 
service connection for hearing loss.  The record also 
contains an April 1994 letter from the veteran addressed to 
President Clinton in which he discussed his PTSD.

In a June 1994 letter, a VA social worker indicated that she 
treated the veteran for PTSD since his psychiatric admission 
in April 1994.  She indicated that she had contacted four of 
the veteran's former employers/peers to inquire about his 
work performance.  The social worker recorded summaries of 
those telephone conversations, all of which indicated that 
the veteran had difficulty working because of his extreme 
irritability and nervousness. 

In a September 1994 rating decision, the RO granted the 
veteran's claim for increased compensation benefits for PTSD, 
assigning a 50 percent rating from January 25, 1994, and a 
temporary total rating for a period of hospitalization from 
March 22, 1994, until June 30, 1994.  Thereafter, the RO 
continued the 50 percent disability rating from July 1, 1994.  
The veteran was notified of that decision and of his 
appellate rights in a letter dated September 1994.

Thereafter, the veteran filed a timely NOD with respect to 
the 50 percent rating.  The RO then issued an SOC on January 
7, 1995.  However, the veteran failed to perfect his appeal 
by submitting a substantive appeal within 60 days from the 
date that the RO issued the SOC, or within the remainder of 
the one-year period from the date of the mailing of the 
September 1994 notification letter.  As such, the September 
1994 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

On October 12, 1994, that the RO received a psychological 
evaluation report from D.S., Ph.D., indicating that the 
veteran was demonstrably unable to secure or retain 
employment because of his PTSD.  Dr. D.S. also assigned the 
veteran a Global Assessment of Functioning score of 45, which 
is appropriate where behavior is manifested by serious 
symptoms or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job) (emphasis added)).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 47 (1994).  

In March 1997, the veteran eventually submitted a VA Form 21-
8940 (Veteran's Application for Increased Compensation Based 
on Unemployability).  In May 1997, the RO issued a rating 
decision in which it assigned a 100 percent disability rating 
for the veteran's PTSD, effective October 12, 1995.  The RO 
also dismissed the veteran's TDIU claim as moot in light of 
its decision to assign a 100 percent schedular rating for 
PTSD. 

Based on the foregoing, the Board finds that the effective 
date for the assignment of a 100 percent rating for PTSD can 
be no earlier than October 12, 1995.  The veteran argues that 
his April 1994 letter to President Clinton as well as the 
June 1994 letter from his treating social worker constitute 
informal claims.  The Board disagrees.  As previously noted, 
the September 1994 rating decision which granted an increased 
rating to 50 percent for PTSD, as well as a temporary total 
rating for a period of hospitalization in excess of 21 days, 
was not appealed and became final.  Therefore, the 100 
percent disability rating assigned for the veteran's PTSD may 
not be awarded prior to the final September 1994 rating 
decision.  In other words, the veteran's April 1994 letter to 
President Clinton and the June 1994 letter from his treating 
social worker may not be considered as informal claims 
because they were dated prior to the now final September 1994 
rating decision which assigned an increased rating for the 
veteran's service-connected PTSD.  Thus, in the absence of 
clear and unmistakable error in that rating decision, an 
effective date for the assignment of a 100 percent rating 
cannot necessarily be earlier than the September 1994 rating 
decision.  Parenthetically, the Board also notes that at the 
time of those two submissions, the veteran's claim for 
service connection for PTSD had not yet been adjudicated by 
the RO, and as such, the veteran could not have filed a claim 
for an increased evaluation for a disability for which 
service connection had not been established even though the 
July 1994 rating decision did subsequently assign an earlier 
January 1994 effective date for the grant.  See also 
38 C.F.R. § 3.157(b) (once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt a 
report of examination will be accepted as an informal claim).

The first evidence submitted after the September 1994 final 
rating decision in connection with the veteran's increased 
rating claim for PTSD is the psychological evaluation report 
from Dr. D.S., which the RO received on October 12, 1995.  
Therefore, the RO correctly determined that October 12, 1995 
was the date of claim for increased compensation benefits for 
PTSD.  This is the first piece of evidence following the 
final September 1994 rating decision showing that the 
veteran's PTSD rendered in unable to secure or maintain 
employment, as required for a 100 percent disability rating. 

The Board thus finds that the preponderance of the evidence 
is against the veteran's claim for an effective date earlier 
than October 12, 1995, for the grant of a 100 percent 
disability rating for PTSD.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b).  Hence, the appeal is denied.


ORDER

An effective date prior to January 25, 1994, for the grant of 
service connection for post-traumatic stress disorder is 
denied.

An effective date earlier than October 12, 1995 for the grant 
of a 100 percent disability rating for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


